           Case 6:20-cv-06292-EAW Document 7 Filed 08/04/20 Page 1 of 1

Judgment in a Civil Case


                            United States District Court
                        WESTERN DISTRICT OF NEW YORK



FORBES W. CURRY                                      JUDGMENT IN A CIVIL CASE
                                                     CASE NUMBER: 20-CV-6292
      v.

WILLIAM P. BARR, et al.


☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have
been tried and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The
issues have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED: that the Petition is Denied and Dismissed.




Date: August 4, 2020                                 MARY C. LOEWENGUTH
                                                     CLERK OF COURT

                                                     By: s/ Jennifer Vernen
                                                         Deputy Clerk
